                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE



United States of America

    v.                              Criminal No. 18-cr-118-LM
                                    Opinion No. 2019 DNH 109
John Hernandez



                             O R D E R

    On March 26, 2018, a New Hampshire State Police Trooper

pulled over John Hernandez after observing him commit a minor

traffic violation while driving on Interstate 95.    During the

traffic stop, the Trooper questioned Hernandez, asked him to

exit his vehicle, obtained his consent to search the vehicle,

and found contraband.

    Hernandez is charged with possession with intent to

distribute fentanyl in violation of 21 U.S.C. § 841(a)(1).     He

moves to suppress all evidence seized as a result of the search

of his vehicle during the traffic stop.   The government objects.

On May 16, 2019, the court held an evidentiary hearing on this

motion.   For the reasons that follow, the court grants

Hernandez’s motion.


                            BACKGROUND

    On March 26, 2018, New Hampshire State Police Trooper

Michael Arteaga was stationed in an unmarked cruiser near the
Hampton tolls on Interstate 95.    He testified that he was

monitoring northbound traffic traveling through the tolls and

that he would randomly pick license plates and run them in his

database.    He testified that he was monitoring traffic at this

location because Interstate 95 is a “known drug corridor.”

     At approximately 3:30 p.m., the Trooper observed a black

Toyota RAV4 with Massachusetts plates drive through the cash

toll lane.    He observed that the lone driver was male but did

not notice his ethnicity.    He was able to read the vehicle’s

license plate number and queried it in his mobile data terminal.

He learned that the vehicle was registered to “EAN Holdings,”

which he knows to be Enterprise Rentals.    The Trooper testified

that it was significant to him that the car was a rental

because, based on his experience, rental cars are used for

criminal activity, “specifically drug trafficking.”1   The Trooper

also noted that the color listed on the registration was red,

while the vehicle he observed was black.    He found it “odd” that

a new car would be a different color than listed on its

registration.   After making these observations, the Trooper



     1 The Trooper testified that rental cars are used in drug-
trafficking for three main reasons: (1) they are more
“mechanically reliable . . . decreasing the chance of being
stopped by law enforcement for defective equipment violation”;
(2) the fact that the vehicle is registered to the rental
company hides the driver’s identity; and (3) rental vehicles are
not subject to asset forfeiture.

                                  2
pulled onto the highway to catch up to and continue to monitor

the RAV4.


Observations of Tailgating

    The Trooper caught up with the RAV4 approximately one and

one-half miles north of the Hampton tolls.      He observed the

vehicle in the right-most lane, or “lane one” while he was

traveling in the left-most lane, or “lane four.”      He estimated

the RAV4’s speed to be between 70 and 75 miles per hour.       As he

approached the vehicle from behind, the Trooper observed that

the RAV4 was “right on top of the vehicle in front of it—about

one car length” away.    He observed this for approximately twenty

to thirty seconds.    He then observed the RAV4’s brake lights

come on in rapid succession and the vehicle slow to

approximately 55 miles per hour.       The Trooper slowed his cruiser

to stay even with the RAV4 and moved into lane two to better

observe its driver.     The Trooper observed that the driver

appeared stiff, had his hands on the steering wheel in “a ten

and two manner” and sat far back from the steering wheel such

that his body was concealed behind the door frame.      At this

point, the Trooper pulled directly behind the RAV4, activated

his lights, and effected a traffic stop.




                                   3
Trooper Approaches Car for the First Time

    The Trooper approached the RAV4 on the passenger side.

While approaching the car, he noticed two packages of unopened

rubber bands next to some car cleaning supplies on the floor

behind the driver’s seat.    The Trooper then made contact with

the driver, Hernandez, and asked for his license and

registration.   At this point, the Trooper could observe that

Hernandez is a non-Caucasian male.    Hernandez provided his

license and the vehicle registration without issue, told the

Trooper it was a rental car, and handed him the rental

agreement.   The Trooper testified that Hernandez appeared stiff

and anxious.    Hernandez inquired why he had been pulled over.

The Trooper replied that Hernandez had been following the

vehicle in front of him too closely and that his car was

described on the registration as red, when it was black.

Hernandez appeared to calm down after hearing this explanation.

    The Trooper did not further question Hernandez about his

tailgating or issue him a citation for that traffic violation at

this point, or at any other point throughout the stop.     Instead,

the Trooper inquired about where Hernandez was headed.     The

Trooper testified that his inquiries about Hernandez’s itinerary

were not related to the traffic violation.    Rather, the Trooper

inquired about Hernandez’s itinerary because he suspected that




                                  4
Hernandez was engaged in criminal activity—drug trafficking—and

he wished to further investigate his suspicion.2

     The Trooper testified that when he first asked Hernandez

about his destination Hernandez was “extremely stand-offish,”

his “demeanor was cold,” and he gave “quick one-word answers.”

During this exchange, Hernandez told the Trooper to “look him

up” and that he had never been arrested.      Hernandez also asked

the Trooper whether he knew him.      Hernandez said that the

Trooper looked just like one of his customers at Pep Boys in

Salem where he works.    The Trooper replied that he had never

been to Pep Boys.

     The Trooper continued to press Hernandez about his

destination.   Hernandez explained that he was traveling to the

Kittery Outlets off exit three in Maine.      The Trooper testified

that he knows the Kittery Outlets to be a location where drug

transactions occur.     The two men then discussed what Hernandez

intended to purchase at the Outlets.      Hernandez stated that he

intended to shop for Hollister jeans.      At some point during this

conversation, they also discussed the rental car.      Hernandez

explained that he had rented the car that same day, March 26,


     2 To the Trooper’s credit, he candidly conceded that he had
“something in mind other than the traffic violation” when he
decided to stop Hernandez. The Trooper further conceded that
once he began asking Hernandez about his travel plans, all his
questions were designed to investigate his suspicion that
Hernandez was engaged in criminal activity.

                                  5
because he had recently repainted his own vehicle.    The Trooper

estimated that this conversation, which began when he first

approached the vehicle, lasted between two and four minutes.


Trooper Returns to Cruiser

       The Trooper then returned to his cruiser.   He ran a license

and warrant check and learned that Hernandez had a valid

Massachusetts license and had no outstanding warrants.     He also

examined the rental agreement, making two notable observations.

First, the rental agreement listed the color of the car as

black, Gov’t Exh. 2, while the registration listed it as red.

The Trooper dismissed the color discrepancy as a mistake on the

part of the Massachusetts DMV.    Second, he noticed that the

rental agreement was dated as beginning on March 22, not March

26.3   The Trooper did not contact Enterprise Rentals to

investigate this discrepancy.    Nor did he ever ask Hernandez

about this discrepancy.    Finally, the Trooper conducted a brief

Google search of the Kittery Outlets.    He learned that there is

no Hollister store at the Kittery Outlets, and they were

observing “winter hours,” closing at 6 p.m.




       As it turned out, Hernandez reserved the car with
       3

Enterprise on March 22, but picked up the car on March 26. The
Trooper conceded that Hernandez may have said he “picked [the
car] up” on March 26, and that the Trooper may have presumed
that Hernandez said he rented it that day.

                                  6
Trooper Approaches the Car a Second Time

    The Trooper then approached Hernandez’s car a second time,

this time on the driver’s side, and asked Hernandez to exit the

car to speak with him further.    The Trooper testified that he

wanted to continue his conversation with Hernandez because he

“was suspicious that [Hernandez] was potentially engaged in

criminal activity based upon everything [he] had observed up to

[that] point.”

    Hernandez complied.    The two men moved to the rear of the

RAV4 towards the passenger side such that they were positioned

between the RAV4 and the Trooper’s cruiser.    Once outside his

vehicle, Hernandez became increasingly anxious and exhibited a

“bladed” stance.


Pat-down Search

    The Trooper observed a large bulge in Hernandez’s front

jean pocket.   He asked Hernandez for consent to conduct a pat-

down search for weapons.   Hernandez agreed.   As a result of the

pat down, the Trooper determined that the bulge was a large wad

of cash, that Hernandez explained was “just under” a $1,000.

The Trooper also found a small flip phone, which Hernandez

described as his “other phone.”

    The Trooper again asked Hernandez what he intended to shop

for at the Outlets.   Hernandez reiterated that he was planning



                                  7
to shop for Hollister jeans and added that he was also looking

for Nike shoes.   The Trooper then told Hernandez that he had

looked it up and there was no Hollister store at the Outlets.

The Trooper testified that, at this point, Hernandez became

increasingly anxious and stated that he was being harassed.      The

Trooper continued to press Hernandez about the fact that no

Hollister store existed at the Outlets.4


Trooper Receives Consent to Search

     The Trooper then inquired whether there was anything

illegal in the car and Hernandez said no.   The Trooper then

asked whether there were any drugs in the car.   Hernandez

responded that he does not do drugs.   The Trooper asked if he

could search the car and Hernandez said yes.   At this point,

approximately thirteen to fifteen minutes had elapsed since the




     4 The Trooper testified that he found it suspicious that
Hernandez would be traveling to a store at the Outlets (i.e.,
Hollister) that the Trooper discovered did not exist. The
evidence on this point was hardly conclusive, however. The
Trooper testified on direct that Hernandez intended to shop at a
Hollister store. On cross, however, the Trooper clarified that
Hernandez said that he was looking for Hollister jeans and that
the Trooper “believe[d]” that Hernandez said he was going to the
Hollister store. The Trooper further testified that, based on
his personal experience of buying Hollister jeans, they can only
be purchased at a Hollister store. The Trooper’s police report
states only that Hernandez said he intended to purchase
Hollister jeans. Doc. no. 15-1 at 4.


                                 8
Trooper returned to his cruiser to run Hernandez’s license and

registration.

    Around this same time, Trooper Matthew Locke arrived to the

scene.     Trooper Locke stood with Hernandez while Trooper Arteaga

prepared a consent-to-search form.     The total time that had

elapsed from the moment Trooper Arteaga observed Hernandez drive

through the tolls until he generated the consent-to-search form

was approximately twenty-three minutes.     Trooper Arteaga

reviewed the form with Hernandez and Hernandez signed it.

Trooper Arteaga then searched the RAV4.      He discovered

approximately 400 grams of suspected fentanyl in the center

console.     He then arrested Hernandez.   Hernandez was

subsequently indicted on one count of possession with intent to

distribute fentanyl.


                              DISCUSSION

    Hernandez moves to suppress all evidence seized as a result

of the March 26 traffic stop.     He contends that his Fourth

Amendment rights were violated because: (1) the initial traffic

stop was not supported by probable cause that a traffic

violation had occurred; and (2) even if the initial stop was

justified, the Trooper impermissibly extended the traffic stop

without reasonable suspicion that Hernandez was engaged in

criminal activity.    Hernandez argues that the evidence



                                   9
subsequently found in his vehicle should be suppressed as fruit

of the poisonous tree of the unlawful stop and extended

detention.

      The Fourth Amendment guarantees “[t]he right of the people

to be secure in their persons, houses, papers, and effects,

against unreasonable searches and seizures.”    U.S. Const. Amend.

IV.   The temporary detention of individuals by police during a

traffic stop constitutes a seizure under the Fourth Amendment.

See Whren v. United States, 517 U.S. 806, 810 (1996).     To ensure

that all such seizures satisfy the Fourth Amendment’s

reasonableness requirement, the court must engage in a two-step

inquiry.   United States v. Mouscardy, 722 F.3d 68, 73 (1st Cir.

2013).   First, the court must determine whether the seizure was

justified at its inception.   Id.    Second, the court must examine

whether the “actions undertaken during the stop were reasonably

related in scope to the stop itself unless the police had a

basis for expanding their investigation.”     Id.   (internal

quotation marks and brackets omitted).     Where, as here, the

defendant challenges the constitutionality of a warrantless

seizure undertaken based on reasonable suspicion, the government

bears the burden of proving that the seizure was sufficiently

limited in its scope and duration.    See Florida v. Royer, 460

U.S. 491, 500 (1983); United States v. Acosta-Colon, 157 F.3d 9,

14 (1st Cir. 1998).

                                10
I.   Initial Traffic Stop

     A traffic stop is reasonable and properly justified at its

inception if the officer has “probable cause to believe that a

traffic violation has occurred.”     Whren, 517 U.S. at 810; United

States v. McGregor, 650 F.3d 813, 820 (1st Cir. 2011).

“Probable cause exists when police officers, relying on

reasonably trustworthy facts and circumstances, have information

upon which a reasonably prudent person would believe the suspect

had committed or was committing a crime.”     United States v.

Pontoo, 666 F.3d 20, 31 (1st Cir. 2011) (internal quotation

marks omitted).   Courts in the First Circuit have held that even

minor traffic violations can justify a traffic stop.    See, e.g.,

United States v. Dunbar, 553 F.3d 48, 55-56 (1st Cir. 2009)

(holding initial stop justified based on officer’s observation

and video showing defendant’s vehicle following another car too

closely); United States v. Garcia, 53 F. Supp. 3d 502, 509-10

(D.N.H. 2014) (finding initial traffic stop justified based on

officer’s observation that vehicle in which defendant was

passenger crossed once over dashed line and once over solid fog

line).

     The Trooper testified that he stopped Hernandez based on

his observation that Hernandez was following the vehicle in

front of him too closely in violation of New Hampshire Revised

Statutes Annotated (“RSA”) § 265:25.    RSA 265:25, I, provides:

                                11
“The driver of a vehicle shall not follow another vehicle more

closely than is reasonable and prudent, having due regard for

the speed of such vehicles and the traffic upon and the

condition of the way.”

      The Trooper testified that he caught up to Hernandez’s car

about one and one-half miles north of the tolls.     He testified

credibly that he observed Hernandez’s car “right on top of the

vehicle in front of him about one car length” away for a period

of twenty to thirty seconds.     Hernandez’s car and the vehicle in

front of him were traveling at a high rate of speed at that

time: 70 to 75 miles per hour.    Given the high speed at which

the vehicles were traveling on a major highway, it was

reasonable for the Trooper to conclude that Hernandez was

following the vehicle in front of him “more closely than is

reasonable and prudent.”   RSA 265:25, I.    The court finds that

the Trooper had probable cause to believe that Hernandez had

committed a traffic violation.    Thus, the court finds the

traffic stop justified at its inception.


II.   Extension of the Traffic Stop

      The next question, however, is whether the scope of the

traffic stop exceeded its mission.     “[T]he tolerable duration of

police inquiries in the traffic-stop context is determined by

the seizure’s ‘mission’—to address the traffic violation that



                                  12
warranted the stop and to attend to related safety concerns.”

Rodriguez v. United States, 135 S. Ct. 1609, 1614 (2015)

(internal quotation marks and citations omitted).   Because the

purpose of the stop is addressing the traffic violation, the

stop may “last no longer than is necessary to effectuate that

purpose.”   Id. (internal quotation marks and brackets omitted).

Accordingly, police authority for the seizure expires “when

tasks tied to the traffic infraction are—or reasonably should

have been—completed.”   Id.; see also Illinois v. Caballes, 543

U.S. 405, 407 (2005) (“A seizure that is justified solely by the

interest in issuing a warning ticket to the driver can become

unlawful if it is prolonged beyond the time reasonably required

to complete that mission.”).

    An officer’s “mission” during a traffic stop may also

include “ordinary inquiries incident to the traffic stop.”

Rodriguez, 135 S. Ct. at 1615 (internal quotation marks and

brackets omitted).   Such inquiries typically “involve checking

the driver’s license, determining whether there are outstanding

warrants against the driver, and inspecting the automobile’s

registration and proof of insurance.”   Id.   These checks are

permissible because they “serve the same objective as

enforcement of the traffic code: ensuring that vehicles on the

road are operated safely and responsibly.”    Id.




                                13
    Rodriguez teaches that in the absence of reasonable

suspicion of criminal activity or actions taken to ensure

officer safety, further investigation unrelated to the purpose

of the stop is unlawful if it “prolongs—i.e., adds time to—the

stop.”   Id. at 1616 (internal quotation marks omitted).

Unrelated investigations are permissible only if they do not

prolong the stop.   Id. at 1615.    For example, in Caballes, the

Supreme Court held that an officer’s drug dog sniff of

defendant’s vehicle did not prolong the stop and was therefore

reasonable because it was conducted while another officer wrote

the defendant a ticket for a traffic violation.     Caballes, 543

U.S. at 406, 409.

    In Rodriguez, the officer effectuated a traffic stop based

on a minor traffic violation, asked the defendant and his

passenger about their travel plans, checked both the driver’s

and passenger’s licenses, and then issued the driver a warning.

Rodriguez, 135 S. Ct. at 1613.     After returning their papers and

issuing the warning, the officer instructed defendant and his

passenger to exit the vehicle, had a second officer come to the

scene, and then walked his drug dog around defendant’s vehicle,

extending the stop by seven or eight minutes.     Id.   The Court

held that the officer’s conduct prolonged the duration of the

stop beyond that needed to resolve the traffic violation and

therefore remanded for a determination of whether the officer

                                   14
had reasonable suspicion justifying the extension of the stop.

Id. at 1616-17.

     Given this legal landscape, the relevant inquiries here are

threefold: (1) were the Trooper’s actions reasonably related in

scope to the purpose or “mission” of the stop; (2) if not, did

those actions “prolong—i.e., add time to—the stop”; and (3) if

yes, was the additional time supported by reasonable suspicion

of criminal activity?   Rodriguez, 135 S. Ct. at 1614-16;

Mouscardy, 722 F.3d at 73.


     A. Were the Trooper’s Actions Reasonably Related to the
        Purpose or Mission of the Stop?

     The purpose or mission of this stop is undisputed: the

Trooper pulled Hernandez over for tailgating.    The bulk of the

Trooper’s questions during his first interaction with Hernandez

were reasonably related to the initial stop or amounted to

routine questions about Hernandez’s itinerary.    See Dunbar, 553

F.3d at 56 (holding that officer’s questioning about itinerary

did not exceed scope of stop for traffic violation when there

was no indication officer’s questions “rose beyond the

routine”).5   The Trooper first asked for Hernandez’s license and


     5 The Trooper conceded that he suspected Hernandez of
involvement in drug trafficking before he even initiated the
stop. The Trooper’s subjective beliefs, however, are not
relevant. See Whren, 517 U.S. at 813; McGregor, 650 F.3d at
822. The court must assess and weigh the evidence from an
objective standpoint. See Whren, 517 U.S. at 813.

                                15
registration, which Hernandez provided—along with the rental car

agreement.   The Trooper also explained to Hernandez the reason

he had pulled Hernandez over.   The Trooper then asked Hernandez

where he was headed and made some small talk with him, during

which time Hernandez informed the Trooper that he had never been

arrested and that the Trooper could confirm that by “look[ing]

him up.”   The Trooper asked further questions about Hernandez’s

shopping itinerary and pressed Hernandez on precisely what he

intended to purchase at the Kittery Outlets.

     The Trooper returned to his cruiser and ran Hernandez’s

license and registration and confirmed that Hernandez had a

valid license and no warrants for his arrest.   The Trooper also

examined the rental agreement and conducted a Google search for

a Hollister store at the Kittery Outlets.6

     At this point, the “tasks tied to the traffic infraction

[were]—or reasonably should have been—completed.”    Rodriguez,

135 S. Ct. at 1614.   The Trooper should have, upon his return to

Hernandez’s car, returned the license, registration, and rental

agreement, and either issued Hernandez a citation/warning for

the traffic violation or sent him on his way.   The Trooper did



     6 It is not clear that the Trooper’s Google search prolonged
the stop. The Trooper testified the search was “brief” and
there was no evidence to suggest the Google search required the
Trooper to remain in the cruiser any longer than it took for him
to complete the license and registration checks.

                                16
not do that, however.    Instead, the Trooper continued to detain

Hernandez and ultimately asked Hernandez to exit his car.      Once

Hernandez was out of his car, the Trooper noticed a bulge in his

pocket and proceeded to do a pat-down search.       The bulge turned

out to be a wad of cash, which fact added substance to—what at

that point—was a mere hunch on the Trooper’s part that Hernandez

was engaged in drug trafficking.       See United States v. Chhien,

266 F.3d 1, 8 (1st Cir. 2001) (officer’s suspicions

“understandably escalated” after learning that defendant was

carrying $2,000 in cash).    Thus, viewing the circumstances as

they unfolded, the Trooper’s request that Hernandez exit the car

to continue speaking with him was not reasonably related to the

mission of the stop.    Under these circumstances, that request

was designed to advance the Trooper’s investigation of suspected

criminal activity.     Cf. Rodriguez, 135 S. Ct. at 1615

(explaining that dog sniff cannot fairly be characterized as

part of officer’s traffic mission because it is a measure aimed

at detecting evidence of criminal wrongdoing).


    B. Did the Trooper’s Unrelated Conduct Prolong the Stop?

    The court finds that the Trooper’s request for Hernandez to

exit his car prolonged the stop.       As explained above, when the

Trooper returned to Hernandez’s car, the “tasks tied to the

traffic infraction [were]—or reasonably should have been—


                                  17
completed.”   Rodriguez, 135 S. Ct. at 1614.     Instead of issuing

a warning or a citation and sending Hernandez on his way, the

Trooper asked Hernandez out of his car and moved him to the rear

of the car to continue his investigation.      There can be no

dispute, then, that the Trooper’s request that Hernandez exit

his car added time, however brief, to the stop.     See id. at

1615.    Thus, the stop survives Fourth Amendment scrutiny only if

the request to exit the car and speak further with the Trooper

was either supported by reasonable suspicion of criminal

activity or related to officer safety.     See id. at 1616-17.

That is the final prong of the analysis.


     C. Was the Request that Hernandez Exit His Car Supported by
        Reasonable Suspicion?

     The government does not contend that the Trooper’s request

for Hernandez to exit his car was related to officer safety.     7




     7 The court acknowledges, as the government points out, that
the Supreme Court has held that an officer may order the driver
or a passenger out of a lawfully stopped car as a matter of
course in the interest of officer safety, without reasonable
suspicion that the person poses a safety risk. See Maryland v.
Wilson, 519 U.S. 408, 414-15 (1997); Pennsylvania v. Mimms, 434
U.S. 106, 110-11 (1977). However, the Trooper’s request that
Hernandez exit the vehicle was not made as a matter of course
during their initial interaction. Cf. Mimms, 434 U.S. at 107.
Rather, the Trooper employed the request to initiate a further
conversation, i.e., an investigation, after the tasks tied to
the traffic stop were or reasonably should have been resolved.
The court would reach the same result here if, instead of asking
Hernandez out of the vehicle, the Trooper had returned to the
car and begun questioning Hernandez again while he remained in
his car.

                                 18
Rather, the government argues that the request was supported by

reasonable and articulable suspicion of criminal conduct.     Doc.

no. 15 at 9-10.   To establish reasonable suspicion, the

government “must be able to point to specific and articulable

facts which, taken together with rational inferences from those

facts, justify an intrusion on a private person.”     United States

v. Jones, 700 F.3d 615, 621 (1st Cir. 2012) (internal quotation

marks omitted).   Reasonable suspicion requires something more

than a “naked hunch that a particular person may be engaged in

some illicit activity,” but something less than probable cause

that a person has committed a crime.    Chhien, 266 F.3d at 6.

    In assessing whether an officer had reasonable suspicion,

the court may not engage in a “divide-and-conquer analysis” that

scrutinizes each factor in isolation.   United States v. Arvizu,

534 U.S. 266, 274 (2002).   Rather, the court must consider the

“totality of the circumstances of each case to see whether the

detaining officer ha[d] a particularized and objective basis for

suspecting legal wrongdoing.”   Id. at 273 (internal quotation

marks omitted).   This totality consists of “the facts available

to the officer at the moment of the seizure or search.”     Jones,

700 F.3d at 621 (internal quotation marks omitted).

    In considering the totality of the circumstances, the court

should examine the basis for the traffic stop as well as what

the officer observed moment by moment as the stop unfolded.      See

                                19
Chhien, 266 F.3d at 6.     The First Circuit has said that the

reasonable suspicion analysis “entails a measurable degree of

deference to the perceptions of experienced law enforcement

officers.”     United States v. Dion, 859 F.3d 114, 124 (1st Cir.

2017) (internal quotation marks and citations omitted).      While

showing deference to law enforcement, the court’s inquiry must

remain objective.     See Dunbar, 553 F.3d at 55.   The court’s

focus is not the officer’s subjective beliefs or intentions,

but, rather, “what a reasonable officer in his [or her] position

would have thought.”     United States v. Espinoza, 490 F.3d 41, 47

(1st Cir. 2007).

      The government points to numerous facts to support the

Trooper’s suspicion—at the time he requested Hernandez exit the

car—that criminal activity was afoot.     The court lists those

facts below.


Facts observed before the stop

  •   Hernandez was driving a rental car, and, rental cars are
      “utilized for criminal activities, specifically drug
      trafficking”

  •   Hernandez was driving north on Interstate 95, a “known drug
      corridor”

  •   Hernandez had followed the car in front of him too closely
      for twenty to thirty seconds

  •   When the Trooper pulled even with Hernandez, Hernandez had
      his hands on the steering wheel in a “ten and two”
      position, appeared “stiff,” and was leaning far back from


                                  20
      the steering wheel such that his profile was not visible
      due to the door frame


Facts observed after the stop but before the request to exit the
car

  •   There were two unopened packages of rubber bands next to
      car cleaning supplies in the back seat

  •   Hernandez was initially “standoffish” and gave “one-word
      answers” to the Trooper’s questions about his itinerary

  •   Hernandez said he had no arrest record and that the Trooper
      could “look him up” and asked the Trooper if he knew him
      from work

  •   Hernandez appeared “excessively nervous”

  •   Hernandez was traveling to the shopping outlets in Kittery,
      Maine, a “location . . . where drug transactions do occur”

  •   Hernandez said he was going shopping to buy Hollister
      jeans, but the Trooper discovered that there is no
      Hollister store at the Kittery Outlets

  •   The rental agreement appeared to contradict Hernandez’s
      statement about the date on which he rented the car

To determine whether the Trooper had a “particularized and

objective basis for suspecting legal wrongdoing,” the court must

consider these circumstances in their “totality.”   Arvizu, 534

U.S. at 273 (internal quotation marks omitted).

      In support of reasonable suspicion, the government and the

Trooper relied heavily on the fact that Hernandez appeared

nervous once he was aware of the Trooper’s presence on the

highway and then throughout their interaction.    The Trooper’s

testimony on this point was inconsistent and lacking in


                                21
objective facts to support such an observation.     The Trooper

testified that once he had pulled his cruiser alongside

Hernandez’s car, he “noticed [Hernandez’s] overall posture was

stiff and that he had his hands on the steering wheel in a ten

and two manner and his body was concealed by the door frame or

the B pillar.”   The court finds it implausible that the Trooper

could observe that Hernandez’s “overall posture” was “stiff”

while Hernandez’s body was also “concealed by the door frame.”

Moreover, even if the court were to credit this testimony, the

Trooper offered no objective evidence that Hernandez changed his

behavior due to the Trooper’s presence.8

     Later, the Trooper testified that when he first initiated

contact with Hernandez he appeared “very stiff” and “anxious.”

The Trooper then explained that Hernandez appeared to “calm

down” after learning that he had been stopped for tailgating.

The Trooper also testified that Hernandez’s overall demeanor was

“stiff” and “nervous” at several later points during their

interaction: when they were discussing whether the Trooper knew

Hernandez and when they discussed the Kittery Outlets and what

Hernandez intended to buy there.     On re-cross-examination, the




     8 The Trooper did not testify about Hernandez’s posture at
the time he saw Hernandez pass through the tolls or at any time
before the Trooper pulled alongside him.


                                22
Trooper altered his testimony, describing Hernandez as

“excessively nervous.”

    The court does not find this testimony particularly

credible.    The Trooper did not clarify at what point Hernandez

became nervous again after he had calmed down upon learning the

reason for the stop.     Further, other than describing Hernandez

as “stiff,” the Trooper did not offer any objective indications

of Hernandez’s nervousness, such as sweating, shaking, fumbling

paperwork, or failure to make eye contact.     There was no

credible evidence that Hernandez’s behavior rose above the level

of nervousness exhibited by the average person stopped by the

police.   See United States v. McKoy, 428 F.3d 38, 40 (1st Cir.

2005) (“Nervousness is a common and entirely natural reaction to

police presence. . . .”).

    The government also relied heavily on the Trooper’s

testimony that Hernandez exhibited certain “suspicious”

behaviors.   The court finds that some aspects of this testimony

strain credulity.    First, the Trooper testified that it was

suspicious that, when he pulled alongside Hernandez, Hernandez

had his hands on the steering wheel in a “ten and two manner”

while concealing his body behind the doorframe.     Viewed from the

perspective of an objectively reasonable officer, there is

nothing suspicious about a driver placing his hands at “ten and

two” on the steering wheel.     See United States v. Dukes, 257 F.

                                  23
App’x 855, 856 n.1 (6th Cir. 2007) (observing that defendant’s

“law-abiding behavior” of sitting rigidly with her hands “in the

ten-and-two position” and failing to look at the police as she

drove by “cannot be the basis of either probable cause or

reasonable suspicion”).

    Second, the Trooper described Hernandez as initially acting

standoffish and giving quick answers, which gave the Trooper the

impression that Hernandez wanted to hurry the interaction along.

Viewed objectively, a reasonable officer would not find this

suspicious, especially given that Hernandez is a member of a

racial minority and may have had mixed experiences with the

police in the past.   Cf. Illinois v. Wardlow, 528 U.S. 119, 132

(2000) (Stevens, J. concurring in part and dissenting in part)

(observing that, especially among minorities, flight may not

indicate guilt but, rather, the minority’s belief “that contact

with the police can itself be dangerous”).   Similarly,

Hernandez’s attestation that he had no arrest record and his

attempts to start a conversation about Pep Boys may have been

intended to combat any negative stereotypes he expected the

Trooper might hold.

    In short, the court finds it difficult to credit—and

therefore to defer to—the Trooper’s testimony about what facts

he found suspicious, especially where he testified that

Hernandez’s hands on the steering wheel at “ten and two”

                                24
bolstered his suspicion of criminality.   Drivers are taught to

drive with their hands on the wheel at “ten and two.”     See

United States v. Peters, No. 1:11-cr-00085-JMS-KPF, 2012 WL

1120665, at *8 (W.D. Ind. Apr. 3, 2012) (observing that “ten and

two” position is “commonly taught in many driver’s education

courses”).   Were Hernandez’s hands in a position other than “ten

and two” and in some way not visible to the Trooper, the Trooper

could have used that fact to support a concern that Hernandez

was hiding his hands from the Trooper’s view.   Similarly lacking

in credibility was the Trooper’s reliance upon the anxiety of

Hernandez (a non-Caucasian male whom he had just pulled over) as

support for his belief that Hernandez was engaged in criminal

activity.    In these times, it makes as much sense for a Trooper

to be suspicious about a driver who appears perfectly calm after

being pulled over, particularly where the driver is a non-

Caucasian male.   The bottom line here is that the Trooper’s use

of these kinds of neutral or innocent facts to support his

suspicion of criminality draws into doubt the credibility of his

reliance on other facts to support his suspicion of Hernandez’s

criminal activity.

    The totality of the remaining facts, objectively viewed,

describes a considerable number of people traveling on our

nation’s highways for perfectly legitimate reasons.     The Supreme

Court has recognized that reasonable suspicion may rest on

                                 25
factors that are individually consistent with “innocent travel”

but collectively amount to reasonable suspicion.    United States

v. Sokolow, 490 U.S. 1, 9 (1989).    Consistent with this

principle, the Fourth and Eleventh Circuits apply the rule that,

in order to support reasonable suspicion that criminal activity

is afoot, the facts viewed in their totality must “serve to

eliminate a substantial portion of innocent travelers.”     United

States v. Williams, 808 F.3d 238, 246 (4th Cir. 2015) (internal

quotation marks omitted); United States v. Boyce, 351 F.3d 1102,

1109 (11th Cir. 2003).   As stated by the Tenth Circuit:

“Although the nature of the totality of the circumstances test

makes it possible for individually innocuous factors to add up

to reasonable suspicion, it is impossible for a combination of

wholly innocent factors to combine into a suspicious

conglomeration unless there are concrete reasons for such an

interpretation.”   United States v. Wood, 106 F.3d 942, 948 (10th

Cir. 1997) (internal quotation marks omitted).     The Eighth

Circuit has stated much the same:

    While we are mindful that conduct which would be
    wholly innocent to the untrained observer might
    acquire significance when viewed by an agent who is
    familiar with the practices of drug smugglers and the
    methods used to avoid detection, it is impossible for
    a combination of wholly innocent factors to combine
    into a suspicious conglomeration unless there are
    concrete reasons for such an interpretation.




                                26
United States v. Beck, 140 F.3d 1129, 1137 (8th Cir. 1998)

(internal quotation marks, citations, and ellipsis omitted).

    Prior to asking Hernandez to exit the car, the Trooper

observed insufficient facts to establish articulable and

reasonable suspicion that Hernandez was engaged in criminal

conduct.   The facts relied upon by the government to establish

reasonable suspicion of criminality at that point in time do not

distinguish Hernandez from an innocent traveler.   First, with

respect to the reason for the stop, the Trooper testified that

hundreds of cars every day travel within a car length of the car

in front of them for short periods of time.    Thus, at the

outset, Hernandez was guilty of doing something the Trooper had

seen hundreds of times every day.    The Trooper conceded that

millions of people drive rental cars for perfectly legal

reasons.   The Trooper also admitted that many people—including

innocent travelers—change their behavior after seeing a police

cruiser, often by stiffening up or becoming nervous.

    Regarding Hernandez’s travel route, the Trooper testified

that Interstate 95 is a “known drug corridor” and that he knows

the Kittery Outlets specifically to be used for drug

transactions.   But he also testified that Interstate 95 is an

“extremely busy highway,” that all of Vermont, New Hampshire,

and Maine are considered drug destination areas, and that drug

transactions occur at various locations throughout these states.

                                27
See United States v. White, 584 F.3d 935, 951-52 (10th Cir.

2009) (“Because law enforcement officers have offered countless

cities as drug source cities and countless others as

distribution cities . . . the probativeness of a particular

defendant’s route is minimal.”); Beck, 140 F.3d at 1138 n.3

(collecting cases identifying various states and major cities as

“source” locations).   Even when viewed together, these facts do

not distinguish Hernandez from innocent travelers and are

therefore weak facts in favor of reasonable suspicion.

    The government relies on three additional factors in

support of reasonable suspicion: the presence of two unopened

bags of rubber bands; Hernandez’s apparent intent to shop for

Hollister jeans although there is no Hollister store at the

Kittery Outlets; and Hernandez’s apparent inconsistent statement

about when he rented the car.   First, with respect to the rubber

bands, the Trooper testified that rubber bands are often used

after drug transactions to bundle cash.   Here, however, the

rubber bands were found in the back of the car next to cleaning

supplies.   The Trooper conceded that this combination was not

suspicious or indicative of drug trafficking.   Rubber bands

would more powerfully indicate drug trafficking when paired with

other tools of the trade (e.g. baggies or a scale) or other

facts suggesting the presence or use of drugs (e.g. an odor of

marijuana or signs of impairment).   Without more to tie the

                                28
rubber bands to criminality, it seems an unreasonable inference

that these two unopened bags of rubber bands in this rental car

were used, or destined to be used, for drug trafficking.

    Second, with respect to the Hollister jeans, Hernandez

consistently stated that he was going to the Kittery Outlets to

buy Hollister jeans; his story did not change.    And he was on a

direct route to his stated destination.    Had Hernandez changed

his story or been inconsistent as to his itinerary, the

Trooper’s suspicions would have been more credible.    But the

evidence that Hollister jeans can only be purchased at a

Hollister store came from the Trooper’s own anecdotal experience

of shopping at Hollister.   Hernandez’s shopping plans did not in

any way indicate criminality.   Cases where a defendant’s

inconsistent statements support reasonable suspicion rest on far

more than what was present here.     Cf. Dion, 859 F.3d at 125-26,

128 (finding reasonable suspicion when defendant with Colorado

plates and an Arizona license was stopped in Kansas and stated

he was returning from a cross-country road trip to visit his CPA

in Pennsylvania); Wood, 106 F.3d at 947 (observing that

defendant’s misstatement of city where he rented car could

support reasonable suspicion if it suggested he was trying to

conceal fact that he had been in a known source state).

    Likewise, the apparent inconsistency between Hernandez’s

statement about when he retrieved the car and the date on the

                                29
rental agreement does not further the drug-trafficking theory or

indicate criminal activity generally.    At most, this

inconsistency would indicate to a reasonable officer that

Hernandez might have lied about when he rented the vehicle.       But

to what end?    There is no reasonable inference to be drawn, on

these facts, that Hernandez lied about when he rented the

vehicle to obscure some aspect of his drug-trafficking scheme.9

     Importantly, the Trooper also learned several facts before

he asked Hernandez to step out of the car that actually should

have dispelled some of his concerns.    The Trooper quickly

resolved the “odd” color inconsistency: based on the fact that

the rental agreement stated the car color as black, the Trooper

reasonably concluded that the registration mistakenly listed the

color as red.   He also learned that Hernandez had a valid

license and no outstanding warrants.    Notably absent from the

Trooper’s observations were any signs of impairment, smell of




     9 Relying on United States v. Wright, 582 F.3d 199, 213 (1st
Cir. 2009), the government argues that the inconsistency between
Hernandez’s statement that he rented the vehicle that day and
the date on the rental agreement constituted an “ambiguity” that
the Trooper was entitled to follow-up on and clarify. Assuming
for the sake of argument that Wright supports that proposition,
this court must follow the law as more recently prescribed in
Rodriguez: that the police must have reasonable suspicion, not
merely some unresolved ambiguity, in order to justify prolonging
the stop beyond those inquiries reasonably related to the
purpose of the stop. See Rodriguez, 135 S. Ct. at 1616.

                                 30
alcohol or marijuana, or any furtive movements, indicating that

Hernandez might be trying to conceal contraband.

    The totality of the circumstances occurring prior to the

Trooper’s request for Hernandez to exit the car, viewed from the

perspective of a reasonable officer, does not provide a

particularized and objective basis for reasonable suspicion that

Hernandez was involved in drug-trafficking.   See Reid v.

Georgia, 448 U.S. 438, 441 (1980) (holding that arriving to

airport early in morning, when law enforcement presence is

diminished, from known drug-source city with minimal luggage was

insufficient to support reasonable suspicion); Boyce, 351 F.3d

at 1109 (holding no reasonable suspicion supported extension of

stop when defendant was driving rental car on widely used

interstate known as a drug corridor and planned to return his

rental car late because those facts “would likely apply to a

considerable number of those traveling for perfectly legitimate

purposes” (internal quotation marks omitted)); Williams, 808

F.3d at 247, 252-53 (same result when defendant was traveling in

rental car on known drug corridor late at night, his stated

travel plans were inconsistent with duration of rental

agreement, and he made apparently inconsistent statements about

his address); see also Garcia, 53 F. Supp. 3d at 511 (finding no

reasonable suspicion supporting extension of traffic stop based

on facts including driver’s and defendant’s unusually nervous

                               31
behavior and defendant’s and other passenger’s history of drug

involvement).

    The extension of the stop to the point when the Trooper

asked Hernandez to exit the car violated the Fourth Amendment

and was unlawful.     If the opposite were true, the vast majority

of travelers on our nation’s highways would be subject to

extended detention during a routine traffic stop.     Cf. Reid, 448

U.S. at 441 (holding facts insufficient to support reasonable

suspicion because they “describe[d] a very large category of

presumably innocent travelers, who would be subject to virtually

random seizures were the Court to conclude” those facts could

justify a seizure).


    D.     Summary

    In sum, the teaching of Rodriguez is clear: the Fourth

Amendment requires officers to end a traffic stop once its

mission is—or reasonably should be—over.      Rodriguez, 135 S. Ct.

at 1614.    Here, a driver was stopped for following another car

too closely.    The Trooper conceded that he witnessed “hundreds”

of that same traffic violation every day.    The Trooper did not

ask the driver why he was tailgating, or questions designed to

determine whether he might be distracted or impaired, or whether

there might be some other reason for the traffic violation.     The

driver had a valid license and no outstanding warrants.



                                  32
Objectively, there was no reason for the Trooper to prolong this

minor traffic violation stop to the point that the Trooper

requested the driver to exit his car.    Had the Trooper been

concerned about the driver’s impairment, or his own safety, such

a request would have been reasonable.    The request would also

have been reasonable in the presence of a fact—in addition to

the rubber bands—that pointed toward criminality: odor of

marijuana or alcohol; visible sign of drug use; presence of drug

paraphernalia; attempt to conceal items inside the car from

view; an outstanding arrest warrant; a suspended license, etc.

Although an incriminating fact (i.e., the wad of cash in his

pocket) developed after the driver exited the car and walked

behind the car, the Trooper was not aware of that fact when he

asked the driver to exit the car.

    This stop should have ended once the Trooper learned that

the driver’s license was valid and there were no outstanding

warrants.    The Trooper should have returned to the car merely to

give the driver his papers and communicate the result of the

stop (i.e., a violation, warning, or nothing).    By prolonging

the stop beyond that point and asking the driver to exit his car

to further investigate, the Trooper violated the Fourth

Amendment.   The court therefore concludes that the government

has not met its burden of showing that the seizure here was




                                 33
sufficiently limited in its nature and duration.   See Royer, 460

U.S. at 500; Acosta-Colon, 157 F.3d at 14.


III. Fruit of the Poisonous Tree

    The court concludes that the Trooper’s request for

Hernandez to exit the car extended the stop and violated the

Fourth Amendment.   But the question remains whether the drugs

the Trooper subsequently recovered from Hernandez’s car must be

suppressed.

    The Fourth Amendment’s prohibition on unreasonable searches

and seizures “is enforced through the exclusionary rule, which

excludes evidence seized in violation of the Fourth Amendment.”

United States v. Camacho, 661 F.3d 718, 724 (1st Cir. 2011).

“Evidence obtained during a search may be tainted by the

illegality of an earlier Fourth Amendment violation, so as to

render such evidence inadmissible as ‘fruit of the poisonous

tree.’”   Id. at 728 (internal quotation marks omitted).

Specifically, a defendant’s consent to search may be invalidated

if it “bears a sufficiently close relationship to the underlying

illegality.”   United States v. Smith, 919 F.3d 1, 11 (1st Cir.

2019) (internal quotation marks and brackets omitted).     The

government bears the burden of showing that the causal

connection between the illegal act and the defendant’s consent

was broken and that the evidence is therefore admissible.        See



                                34
Brown v. Illinois, 422 U.S. 590, 604 (1975); see also e.g.,

United States v. Alvarez-Manzo, 570 F.3d 1070, 1077 (8th Cir.

2009) (“[T]o purge the taint, i.e. prevent the application of

the ‘fruit of the poisonous tree’ doctrine, the government bears

the burden of demonstrating that the voluntary consent was an

independent, lawful cause of the search.”).

    Despite bearing the burden on this issue, the government

makes no attempt to show that any causal connection between the

unlawfully extended stop and Hernandez’s subsequent consent to

search the vehicle was severed.    Instead, the government argues

only that Hernandez’s consent was voluntary, doc. no. 15 at 11,

which is a distinct issue from whether the consent was tainted

by the prior unlawful detention.       See Smith, 919 F.3d at 11-14

(addressing taint and voluntariness of consent separately).

Because the government has failed to meet its burden on this

issue, the court finds that the evidence obtained as a result of

the consent search is “fruit of the poisonous tree” and must be

suppressed.   See Alvarez-Manzo, 570 F.3d at 1077-78 (upholding

district court’s suppression of evidence when government made no

attempt to show that taint of prior constitutional violations

had been purged prior to his consent to search); United States

v. Reeves, 524 F.3d 1161, 1170-71 (10th Cir. 2008) (reversing

district court’s denial of motion to suppress when government




                                  35
completely failed to address whether taint of unlawful arrest

had been purged prior to consent).


                            CONCLUSION


      For the foregoing reasons, Hernandez’s motion to suppress

the evidence obtained as a result of the search of his vehicle

during the traffic stop, doc. no. 14, is granted.

      SO ORDERED.



                                 __________________________
                                 Landya McCafferty
                                 United States District Judge

July 9, 2019

cc:   Charles J. Keefe, Esq.
      Charles L. Rombeau, Esq.
      U.S. Probation
      U.S. Marshal




                                  36
